DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed September 1, 2021.  Claims 1-24 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an apparatus as claimed comprising: a semiconductor substrate including: a front more specifically in combination with a barrier layer between the first photodiode and the second photodiode and configured to control flow of the second charge from the second photodiode to the first photodiode, wherein the first photodiode, the barrier layer, and the second photodiode form a stack along an axis perpendicular to the front side surface; and a floating drain to store the first charge or the second charge; one or more gates including: a first gate portion on the front side surface over a channel region between the first photodiode and the floating drain; and a second gate portion extending from the front side surface through the first photodiode and having an end portion that terminates at or above the barrier layer along the axis, wherein the first gate portion is configured to conduct a first signal to control a flow of the first charge from the first photodiode to the floating drain via the channel region, and wherein the second gate portion is configured to conduct a second signal to control the barrier layer to control a flow of the second charge.
Claims 2-18 and 21-24 are allowed because of their dependency on claim 1.
In regards to claim 19, the prior art of record individually or in combination fails to teach a method as claimed comprising: transmitting, via a first gate portion of one or more gates, a first signal to transfer a first charge from a first photodiode to a floating drain via a channel region between the first photodiode and the floating drain for read out, wherein the first gate portion is formed on a front side surface of a semiconductor substrate, the semiconductor substrate further including the floating drain, the first more specifically in combination with a barrier layer between the first photodiode and the second photodiode, the first photodiode, the barrier layer, and the second photodiode forming a stack along an axis perpendicular to the front side surface; quantizing the first charge in the floating drain to measure an intensity of light of a first wavelength range; transmitting a second signal via a second gate portion of the one or more gates to transfer the second charge from the second photodiode to the first photodiode via the barrier layer, wherein the second gate portion extends from the front side surface through the first photodiode and has an end portion that terminates at or above the barrier layer along the axis; transmitting the first signal via the first gate portion to transfer the second charge from the first photodiode to the floating drain via the channel region; and quantizing the second charge in the floating drain to measure an intensity of light of a second wavelength range.
Claim 20 is allowed because of its dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2021 and September 1, 2021 was filed on and after the mailing date of the Notice of Allowance on 
Since, none of the references read on the allowable subject matter, the allowance of claims 1-24 still remains proper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER D BENNETT/Examiner, Art Unit 2878